UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 24, 2011 Hampton Roads Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 001-32968 (Commission File Number) 54-2053718 (I.R.S. Employer Identification No.) 999 Waterside Drive, Suite 200 Norfolk, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (757) 217-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 24, 2011, David R. Twiddy, the Registrant’s Executive Vice President, announced his resignation from employment with the Registrant to pursue other business opportunities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampton Roads Bankshares, Inc. Date:February 25, 2011 By: /s/ John A.B. Davies, Jr. John A.B. Davies, Jr. President and Chief Executive Officer
